UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
MARIA ELINA HAKANIEMI,
                                                               NOT FOR PUBLICATION
                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    19-CV-530 (PKC) (LB)

JOHN LEGERE,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Maria Elina Hakaniemi (“Plaintiff”) filed this pro se complaint on January 25,

2019. The Court grants Plaintiff’s request to proceed in forma pauperis pursuant to 28 U.S.C. §

1915 solely for the purpose of this Order. For the reasons discussed below, the complaint is

dismissed.

                                        STANDARD OF REVIEW

        Under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss an in forma pauperis action

if it determines that the action “(i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” A complaint must plead sufficient facts to “state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In assessing a complaint, the Court

must assume the truth of “all well-pleaded, nonconclusory factual allegations” in the complaint.

Kiobel v. Royal Dutch Petrol. Co., 621 F.3d 111, 123 (2d Cir. 2010) (citing, inter alia, Ashcroft v.

Iqbal, 556 U.S. 662 (2009)). Furthermore, pro se complaints are held to a less stringent standard

than pleadings drafted by attorneys, and the Court construes a pro se complaint liberally to raise

the strongest arguments the complaint suggests. Erickson v. Pardus, 551 U.S. 89 (2007); Hughes
                                                           1
v. Rowe, 449 U.S. 5, 9 (1980); Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 191-93 (2d

Cir. 2008).

        Nevertheless, district courts have “authority to ‘pierce the veil of the complaint’s factual

allegations’” when considering an in forma pauperis complaint. Denton v. Hernandez, 504 U.S.

25, 32 (1992). The Court “is not bound . . . to accept without question the truth of the plaintiff’s

allegations.” Thus, it need not accept as plausible an allegation “that cannot be rebutted by

judicially noticeable facts.” Id.

                                          DISCUSSION

        Even with the benefit of liberal construction, Plaintiff’s complaint fails to present any

cognizable claim. From the complaint’s muddled and disjointed narrative, the Court surmises that

Plaintiff is complaining of issues related to certain TMobile and Facebook accounts. In one

passage, Plaintiff complains that her “[v]isitors counter is not on! 2016 I had 28 million visitors

on Facebook. Tell me how many visitors. No answer.” (Compl., at 4.) In her statement of claim,

Plaintiff further states:

           T-Mobile didn’t accept my request at TMobile ID 2016. because I am not
           social security nr.ea My facebook number goes to (X person.) old number
           TMobile does not chance my actual number. TMobile lock, locked settings.
           Admin thrue interned caused harm to Facebook., mismanager false manager
           accusations. Google vendor? Photographer? Art

(Id. at 5.) Based on these allegations, Plaintiff seeks “$100 [to] $1,000 [to] $5,000 monthly” in

damages. (Id. at 6.)

        Plaintiff’s allegations, even under the very liberal reading afforded to pro se pleadings can

only be described as frivolous and “clearly baseless,” notwithstanding Plaintiff’s belief in their

comprehensibility and veracity. See Denton v. Hernandez, 504 U.S. 25, 33 (1992) (quoting Neitzke

v. Williams, 490 U.S. 319, 325 (1989); Gallop v. Cheney, 642 F.3d 364, 368 (2d Cir. 2011) (“A
                                                  2
court may dismiss a claim as factually frivolous if the sufficiently well-pleaded facts are clearly

baseless—that is, if they are fanciful, fantastic, or delusional.” (internal quotations omitted)). “[A]

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible, whether or not there are judicially noticeable facts available to

contradict them.” Denton, 504 U.S. at 33; see also Khalil v. United States, Nos. 17-CV-2652

(JFB), 17-cv-5458 (JFB), 2018 WL 443343, at *3–4 (E.D.N.Y. Jan. 12, 2018); Bussie v.

Commissioner, Nos. 16-CV-7006 (MKB), 17-CV-157 (MKB), 2017 WL 395113, at *3 (E.D.N.Y.

Jan. 27, 2017). The Court finds this standard is met where, as here, a Plaintiff’s factual allegations

are wholly nonsensical.

       Given the incoherence and implausibility of Plaintiff’s complaint, the Court declines to

permit this action to proceed any further. See Kennedy v. United States, No. 12-cv-5105 (CBA),

2013 WL 28060 (E.D.N.Y. Jan. 2, 2013); Raoul v. City of N.Y. Police Dep’t, No. 14-CV-1787,

2015 WL 1014204, at *2 (E.D.N.Y. Mar. 6, 2015) (dismissing complaint where Plaintiff’s claims

were “based purely on wide-ranging, incoherent allegations”). While Plaintiff would ordinarily

be granted an opportunity to amend her pleadings, Cruz v. Gomez, 202 F.3d 593, 597 (2d Cir.

2000), the Court need not afford that opportunity where it is clear from the face of the complaint

that Plaintiff’s claims are frivolous. Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (finding

that leave to amend would be futile because the complaint, even when read liberally, did not

“suggest[ ] that the plaintiff has a claim that she has inadequately or inartfully pleaded”).1 Because




       1
        The Court notes that this is the second frivolous complaint that Plaintiff has filed in recent
months. Plaintiff’s first complaint, filed on December 13, 2018, was dismissed as frivolous on
December 21, 2018. See Hakaniemi v. Gates, No. 18-CV-7188 (PKC).
                                                  3
Plaintiff’s complaint is devoid of any basis in law or fact, defects which cannot be cured by

amendment, this action must be dismissed.

                                         CONCLUSION

       Accordingly, the Court dismisses the complaint as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). Plaintiff is warned that the Court will not tolerate frivolous litigation. See Lau

v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000) (“The district courts have the power and obligation

to protect the public and the efficient administration of justice from individuals who have a history

of litigation entailing vexation, harassment and needless expense to other parties and an

unnecessary burden on the courts and their supporting personnel.” (internal quotations omitted));

see also Pandozy v. Tobey, 335 Fed. App’x 89, 92 (2d Cir. 2009) (upholding a district court’s

imposition of sanctions against a vexatious litigant). The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from this Order would not be taken in good faith, and therefore, in

forma pauperis status is denied for purpose of an appeal. Coppedge v. United States, 369 U.S.

438, 444-45 (1962). The Clerk of Court is directed to enter judgment and close this case.

                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: February 6, 2019
       Brooklyn, New York




                                                 4
